Citation Nr: 1037854	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which 
granted service connection for anxiety disorder and assigned a 10 
percent rating, effective October 12, 2006.  The Veteran 
presented testimony at a personal hearing before the undersigned 
Veterans Law Judge in April 2008.  A transcript of the hearing is 
of record.  In March 2009, the Board remanded this case.  The 
remand directives have been followed.  


FINDING OF FACT

The Veteran's anxiety disorder causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

Effective October 12, 2006, the criteria for a rating of 30 
percent, and not higher, for an anxiety disorder are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  A VCAA letter was issued in November 2006 which informed 
the Veteran of all three elements required by 38 C.F.R. § 
3.159(b), as stated above.  The letter also notified the Veteran 
that that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded, in 
compliance with Dingess.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Regarding the duty to assist, the Veteran's pertinent medical 
records to include post-service medical treatment records, have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The Veteran was also 
afforded VA examinations in May 2007 and April 2009.  38 C.F.R. 
§ 3.159(c)(4).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The recent 
VA examination reports are thorough and supported by the record.  
This examinations are adequate as the claims file was reviewed, 
the examiner reviewed the pertinent history, examined the Veteran 
provided findings in sufficient detail, and provided rationale.  
See Steff v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, 
the recent examinations in this case are adequate upon which to 
base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the 
Board finds that some discussion of Fenderson v. West, 12 Vet. 
App 119 (1999) is warranted.  In that case, the Court emphasized 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this one) 
in which a veteran expresses dissatisfaction with the assignment 
of an initial disability evaluation where the disability in 
question has just been recognized as service-connected.  VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In this case, there has not been a 
material change in the disability level and a uniform rating is 
warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9400 (for anxiety disorder) are 
rated according to the General Rating Formula for Mental 
Disorders.  

The rating criteria provides a 10 percent rating where there is 
occupational and social impairment due to mild and transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during significant stress or with 
symptoms controlled by continuous medication.  

The rating criteria provides a 30 percent rating for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

Service connection has been established for anxiety disorder, 
effective October 12, 2006.  

The Veteran was afforded a VA examination in May 2007.  It was 
noted that the Veteran was currently married and employed on a 
full-time basis, but had lost about one week from work due to 
feeling tired and not well.  The indicated that he had about 5 
close friends and 10 acquaintances.  He played drums in a band.  
He also would take his kids fishing.  Otherwise, he did not feel 
like participating in social activities.  The Veteran indicated 
that he had anxiety and depression.  He felt tensed up and as 
though he was trying to get his breath.  He also felt sick to his 
stomach and tired.  He also reported sleep problems, specifically 
waking up a lot for unknown reasons.  Currently, the Veteran was 
not taking any medication.  With respect to his anxiety, he 
reported feeling moderately anxious and tensed up almost every 
day, sometimes most of the day.  During the past month, he also 
reported feeling mildly depressed a couple of times a week for a 
few hours, as well as mild sleep disturbance approximately half 
of the nights.  He stated that lately these symptoms are pretty 
steady and without remission.

Mental status examination revealed that he had adequate personal 
hygiene.  He was alert and oriented times three.  He was 
cooperative.  His motor activity was unremarkable.  His mood was 
somewhat anxious and depressed.  His affect was constricted in 
range and appropriate to content.  Speech flow was spontaneous.  
Speech quality was good.  Though process was coherent.  Attention 
and concentration for serial sevens was good.  Recall memory was 
also good.  Recent and remote memory were adequate.  He made a 
spelling mistake during testing, but abstraction was good and 
reliability for self-report appeared adequate.  The Veteran did 
not describe complete symptoms for a panic attack.  There were no 
obsessive or ritualistic behaviors.  There was also no history of 
auditory of visual hallucinations.  The Veteran did not describe 
delusions.  He denied recent suicidal ideation, plans, or intent.  
There was no history of suicidal attempts.  There was no 
homicidal ideation, plans or intent.  The Veteran acknowledged a 
remote history of a few fights dating back to high school.  He 
thought his impulse control was fair.  Diagnostic testing was 
also performed.  His indicated disability level was mild to 
moderate.  His diagnosis was anxiety disorder, not otherwise 
specified.  His overall psychiatric global assessment of 
functioning (GAF) was 61.  The examiner indicated that the 
Veteran's military-related conditions alone appeared to result in 
mild occupational and social impairment due to mild or transient 
symptoms and social impairment due to mild or transient symptoms 
which decreased work efficiency and his ability to perform 
occasional task only during periods of significant stress.  

Thereafter, VA outpatient records show that in August 2008, the 
Veteran reported that he left work due to an increase in stress 
and anxiety and went to the VA clinic.  The examiner said that he 
would fill out a new "FMLA" form for him.  In September 2008, 
the Veteran reported that he decided to end his current 
employment.  He denied suicidal or homicidal ideation and was not 
in crisis.  He was notably anxious and fidgety.  

The Veteran was afforded another VA examination in April 2009.  
At that time, it was noted that he was in contact with his 
children and extended family, but was going through a divorce.  
He was still playing drums in a musical group.  He related that 
he would see friends 3-4 times per week.  It was noted that the 
Veteran was in fact still employed by the postal service.  He 
stated that he had been written up at work, but fought against 
the accusations and won.  Currently, the Veteran related that he 
had anxiety and would have trouble breathing.  He also described 
feeling overwhelmed and that he would "crash and get tired" 
during the day, 2-3 times.  With respect to his sleep, the 
Veteran reported that two to three times a week he may wake up 
during the night and that he had nightmares two to three times a 
week.

Mental status examination revealed that the Veteran was 
agreeable, reasonably groomed, and maintained good eye contact.  
He was alert and oriented in all spheres.  His attention and 
concentration were adequate.  His verbalizations indicated that 
thoughts were logical, coherent, and well-organized.  There was 
no evidence of impairment of thought of communication.  Receptive 
and expressive language functions appeared to be intact.  Speech 
was intelligible.  Recent and remote memories appeared to be 
adequate.  He performed memory and serial seven exercises well.  
He was able to follow simple directions.  He did not display any 
gross psychotic symptoms such as delusions or hallucination.  He 
did not report any suicidal or homicidal ideations.  His 
diagnosis was anxiety disorder, not otherwise specified.  His GAF 
was 70.  The examiner indicated that his current symptoms were 
mild and that in an occupational setting they would likely 
decrease work efficiency and ability to perform occasional tasks 
only during periods of significant stress.  

Thereafter, in August 2009, the Veteran was seen by VA for 
depressed mood and some anxiety which were felt to be situational 
and directly related to his current stressors which included his 
open heart surgery, his dog's medical problems, and some problems 
at work.  Testing revealed a moderate level of depression.  

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The Board notes that an examiner's classification of 
the level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

The VA examiners indicated that the Veteran has occupational and 
social impairment due to mild and transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during significant stress.  Regardless, the Board 
finds that the Veteran's disability approximates the criteria for 
a 30 percent rating, that is, occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Specifically, the Veteran has reported rating occasional decrease 
in work efficiency.  He stated that his supervisors did not feel 
that he was doing his job fast enough.  He also reported 
intermittent periods of inability to perform occupational tasks, 
such as being stressed out and walking out of work and staying 
out of work for one and a half months (once in 2007 and once in 
2008).  He has described symptoms of depressed mood, anxiety on a 
daily basis, and chronic sleep impairment.  Thus, the Board finds 
that the assignment of a 30 percent rating is warranted, 
effective October 12, 2006.  See 38 C.F.R. § 4.7.

However, the criteria for the assignment of a 50 percent rating 
have not been met.  The Veteran does not have occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Rather, he has 
satisfactory social relationships with family members and 
friends.  While he has had some difficulties at work, he 
indicated that these were resolved in his favor and he has 
maintained full-time employment.  He primarily exhibits 
depression and anxiety.  However, his symptoms do not amount to 
panic attacks.  Also, the medical evidence indicated that the 
symptoms were transient and increased only situationally.  
Further, the Veteran is cognitively intact and does not have any 
psychotic manifestation.  He did not exhibit any deficient 
testing with regard to memory, thought processing, speech, or 
understanding directions.  In sum, he does not meet the criteria 
for a higher 50 percent rating.  

The Board is aware that the symptoms listed under the 50 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 50 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, the Board finds that the preponderance of the evidence, 
including the clinical findings, shows that the Veteran's 
symptoms more nearly approximate those contemplated for a 30 
percent rating.  

The rating schedule represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate. Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms." Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's anxiety cause 
impairment in occupational and social functioning, but such 
impairment is contemplated by the rating criteria and the Board 
finds that the rating criteria reasonably describe the Veteran's 
disability.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.


ORDER

Entitlement to an initial rating of 30 percent for an anxiety 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


